DETAILED ACTION

Remarks
This Office Action is in response to the application 17/027309 filed on 21 September 2020.
Claims 1-19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Siman, Maty  (U.S. Patent Application Publication No. 20100083240 A1, hereinafter referred to as Siman) in view of Annamaa, Aivar, et al. ("An interactive tool for analyzing embedded SQL queries." Asian Symposium on Programming Languages and Systems. Springer, Berlin, Heidelberg, 2010. pp. 131-138. Hereinafter referred to as Annamaa)
As to claim 1, Siman teaches a processor implemented method for extracting a structured query language (SQL) query in an application, the method comprising:
obtaining (202), via one or more hardware processors (see Siman para. 0048 and Fig. 1: the method of the invention is performed by a computing system comprising a processor), a System Dependence Graph (SDG) of the application (see Siman para. 0186: the system constructs a system dependence graph (SDG) that encompasses an application) and a slicing criterion (see Siman para. 0203-0204: the system performs program code slicing. This is “a technique well known in the art” in which a program code “slice” is computed by finding all statements that can affect a specified variable at a point of interest and discarding all other statements. Note: Siman’s finding all statements that can affect a specified variable at a point of interest and discarding all other statements corresponds to the claimed “slicing criterion.”) associated with a SQL hotspot, the SQL hotspot comprising a program point in the application for dispatching the SQL query to a database associated with the application (see Siman para. 0204: the program code slicing works backwards from a point of interest in the program code. Note: Siman’s “point of interest” corresponds to a hotspot. And see Siman para. 0250-0251: the system detects program code that performs a SQL query on a database. Note: Siman’s detecting a point in the program code in which a SQL query is issued corresponds to the claimed “SQL hotspot.”);
extracting (204), via the one or more hardware processors (see Siman para. 0048 and Fig. 1: the method of the invention is performed by a computing system comprising a processor), one or more query generation nodes of the SQL query from the application (see Siman para. 0250-0251: the system detects program code that performs a SQL query on a database. And see Siman para. 0166 and Fig. 13: points in the program code correspond to nodes in a control graph);
computing (206), based on the slicing criterion (see Siman para. 0203-0204: the system performs program code slicing. This is “a technique well known in the art” in which a program code “slice” is computed by finding all statements that can affect a specified variable at a point of interest and discarding all other statements. Note: Siman’s finding all statements that can affect a specified variable at a point of interest and discarding all other statements corresponds to the claimed “slicing criterion.”), a main backward slice for the SQL hotspot using a backward slicing model (see Siman para. 0204: the program code slicing works backwards from a point of interest in the program code. Note: Siman’s “point of interest” corresponds to a hotspot. And see Siman para. 0250-0251: the system detects program code that performs a SQL query on a database. Note: Siman’s detecting a point in the program code in which a SQL query is issued corresponds to the claimed “SQL hotspot.”), via the one or more hardware processors (see Siman para. 0048 and Fig. 1: the method of the invention is performed by a computing system comprising a processor);
computing (208), via the one or more hardware processors (see Siman para. 0048 and Fig. 1: the method of the invention is performed by a computing system comprising a processor), one or more backward slices on the main backward slice (see Siman para. 0204: the system works backwards from the point of interest in the program code to find all statements that can affect the variables at the point of interest) extracted for the SQL hotspot (see Siman para. 0204: the program code slicing works backwards from a point of interest in the program code. Note: Siman’s “point of interest” corresponds to a hotspot. And see Siman para. 0250-0251: the system detects program code that performs a SQL query on a database. Note: Siman’s detecting a point in the program code in which a SQL query is issued corresponds to the claimed “SQL hotspot.”) by using each of the one or more query generation nodes (see Siman para. 0250-0251: the system detects program code that performs a SQL query on a database. And see Siman para. 0166 and Fig. 13: points in the program code correspond to nodes in a control graph) as new slicing criterion (see Siman para. 0203-0204: the system performs program code slicing. This is “a technique well known in the art” in which a program code “slice” is computed by finding all statements that can affect a specified variable at a point of interest and discarding all other statements. Note: Siman’s finding all statements that can affect a specified variable at a point of interest and discarding all other statements corresponds to the claimed “slicing criterion.”);
processing (210), via the one or more hardware processors (see Siman para. 0048 and Fig. 1: the method of the invention is performed by a computing system comprising a processor), each of the one or more backward slices corresponding to the one or more query generation nodes to extract one or more SQL queries (see Siman para. 0204: the system works backwards from the point of interest in the program code to find all statements that can affect the variables at the point of interest; and see Siman para. 0250-0251: the system detects program code that performs a SQL query on a database), wherein processing comprises classifying one or more edges associated with the one or more backward slices in the SDG (see Siman para. 0186: edges in the SDG are classified with codes, referred to as “color” properties, that indicate invocations and returns) and propagating values of one or more constant variables in the application along the one or more edges (see Siman para. 0127: propagation of values along edges of the dependence graph, from a parent node to its descendants).
Siman does not appear to explicitly disclose checking (212), via one or more hardware processors, each of one or more SQL queries for syntactic validity by using a SQL parser.
However, Annamaa teaches checking (212), via one or more hardware processors, each of one or more SQL queries for syntactic validity by using a SQL parser (see section 2.2 “SQL Syntax Checker”: a parser performs syntactic analysis of SQL queries).
Siman teaches extracting SQL queries from program code, as set forth above, but does not appear to explicitly disclose checking the extracted SQL queries for syntactic validity by using a SQL parser. Annamaa teaches this feature, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Siman to include the teachings of Annamaa because it would enable the system of Siman to detect errors in SQL queries embedded in an application at compile time, as opposed to detecting them via additional testing (see Annamaa abstract and p. 132).

As to claim 2, Siman as modified by Annamaa teaches further comprising computing a plurality of program dependence graphs (PDGs) for the application, wherein a PDG of the plurality of PDGs represent a method of the application (see Siman para. 0187: a plurality of dependence graphs, each representing a single method), the PDG comprises a plurality of PDG nodes and a plurality PDG edges, wherein each PDG edge of the plurality of PDG edges connects a node pair of the plurality of PDG nodes (see Siman para. 0166 and Fig. 13: dependence graph 218 comprises nodes and edges), further wherein each PDG node of the plurality of PDG nodes represent a program statement of Intermediate Representation (IR) of a method and structure of node pair depends on a selection of IR and program analysis framework (see Siman para. 0049: intermediate representations are employed), further wherein each PDG edge of the plurality of PDG edges comprises one of a control edge and a data edge, the control edge between two PDG nodes indicates control dependency, and a data edge between two PDG nodes indicates the data dependency (see para. 0187 and 0208: dependence graph follows both data and control flow).

As to claim 3, Siman as modified by Annamaa teaches further comprising computing the SDG graph representative of the application, computing the SDG graph comprises combining the plurality of PDG graphs (see Siman para. 0186-0187: SDG is formed by linking a plurality of dependence graphs, each representing a single method), wherein two PDGs are connected through a call edge that captures method invocation semantics of a programming language (see Siman para. 0186-0187: the SDG has edges representing method invocations and returns), each PDG comprises an entry node and an exit node connected through a control edge, a call edge between a callsite node and an entry node of the PDG  (see Siman para. 0186-0187: link is established between invoking node and entrance node).

As to claim 4, Siman as modified by Annamaa teaches further comprises collecting the one or more backward slices in a slice set (see Siman para. 0204: program code is backward sliced to find all statements that affect specified variables at a point of interest, and all other statements are discarded).

As to claim 5, Siman as modified by Annamaa teaches further comprises computing a string generation criterion while computing the one or more backward slices (see Siman para. 0275-0276: string criteria).

As to claim 10, Siman teaches a system (100) for extracting structured query language (SQL) queries in an application, comprising:
one or more memories (106) (see Siman para. 0048 and Fig. 1: the method of the invention is performed by a computing system comprising memory); and
one or more hardware processors (102) (see Siman para. 0048 and Fig. 1: the method of the invention is performed by a computing system comprising a processor), the one or more memories (106) coupled to the one or more hardware processors (102), wherein the one or more hardware processors (102) are configured to execute programmed instructions stored in the one or more memories (106) (see Siman para. 0048 and Fig. 1: the memory stores software for execution by the processor), to:
obtain a System Dependence Graph (SDG) of the application (see Siman para. 0186: the system constructs a system dependence graph (SDG) that encompasses an application) and a slicing criterion  (see Siman para. 0203-0204: the system performs program code slicing. This is “a technique well known in the art” in which a program code “slice” is computed by finding all statements that can affect a specified variable at a point of interest and discarding all other statements. Note: Siman’s finding all statements that can affect a specified variable at a point of interest and discarding all other statements corresponds to the claimed “slicing criterion.”) associated with a SQL hotspot, the SQL hotspot comprising a program point in the application for dispatching the SQL query to a database associated with the application (see Siman para. 0204: the program code slicing works backwards from a point of interest in the program code. Note: Siman’s “point of interest” corresponds to a hotspot. And see Siman para. 0250-0251: the system detects program code that performs a SQL query on a database. Note: Siman’s detecting a point in the program code in which a SQL query is issued corresponds to the claimed “SQL hotspot.”);
extracting, via the one or more hardware processors (see Siman para. 0048 and Fig. 1: the method of the invention is performed by a computing system comprising a processor), one or more query generation nodes of the SQL query from the application (see Siman para. 0250-0251: the system detects program code that performs a SQL query on a database. And see Siman para. 0166 and Fig. 13: points in the program code correspond to nodes in a control graph);
compute, based on the slicing criterion (see Siman para. 0203-0204: the system performs program code slicing. This is “a technique well known in the art” in which a program code “slice” is computed by finding all statements that can affect a specified variable at a point of interest and discarding all other statements. Note: Siman’s finding all statements that can affect a specified variable at a point of interest and discarding all other statements corresponds to the claimed “slicing criterion.”), a main backward slice for the SQL hotspot using a backward slicing model (see Siman para. 0204: the program code slicing works backwards from a point of interest in the program code. Note: Siman’s “point of interest” corresponds to a hotspot. And see Siman para. 0250-0251: the system detects program code that performs a SQL query on a database. Note: Siman’s detecting a point in the program code in which a SQL query is issued corresponds to the claimed “SQL hotspot.”);
compute one or more backward slices on the main backward slice (see Siman para. 0204: the system works backwards from the point of interest in the program code to find all statements that can affect the variables at the point of interest) extracted for the SQL hotspot (see Siman para. 0204: the program code slicing works backwards from a point of interest in the program code. Note: Siman’s “point of interest” corresponds to a hotspot. And see Siman para. 0250-0251: the system detects program code that performs a SQL query on a database. Note: Siman’s detecting a point in the program code in which a SQL query is issued corresponds to the claimed “SQL hotspot.”) by using each of the one or more query generation nodes (see Siman para. 0250-0251: the system detects program code that performs a SQL query on a database. And see Siman para. 0166 and Fig. 13: points in the program code correspond to nodes in a control graph) as new slicing criterion (see Siman para. 0203-0204: the system performs program code slicing. This is “a technique well known in the art” in which a program code “slice” is computed by finding all statements that can affect a specified variable at a point of interest and discarding all other statements. Note: Siman’s finding all statements that can affect a specified variable at a point of interest and discarding all other statements corresponds to the claimed “slicing criterion.”);
process each of the one or more backward slices corresponding to the one or more query generation nodes to extract one or more SQL queries (see Siman para. 0204: the system works backwards from the point of interest in the program code to find all statements that can affect the variables at the point of interest; and see Siman para. 0250-0251: the system detects program code that performs a SQL query on a database), wherein processing comprises classifying one or more edges associated with the one or more backward slices in the SDG (see Siman para. 0186: edges in the SDG are classified with codes, referred to as “color” properties, that indicate invocations and returns) and propagating values of one or more constant variables in the application along the one or more edges (see Siman para. 0127: propagation of values along edges of the dependence graph, from a parent node to its descendants).
Siman does not appear to explicitly disclose checking (212), via one or more hardware processors, each of one or more SQL queries for syntactic validity by using a SQL parser.
However, Annamaa teaches checking (212), via one or more hardware processors, each of one or more SQL queries for syntactic validity by using a SQL parser (see section 2.2 “SQL Syntax Checker”: a parser performs syntactic analysis of SQL queries).
Siman teaches extracting SQL queries from program code, as set forth above, but does not appear to explicitly disclose checking the extracted SQL queries for syntactic validity by using a SQL parser. Annamaa teaches this feature, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Siman to include the teachings of Annamaa because it would enable the system of Siman to detect errors in SQL queries embedded in an application at compile time, as opposed to detecting them via additional testing (see Annamaa abstract and p. 132).

As to claim 11, see the rejection of claim 2 above.

As to claim 12, see the rejection of claim 3 above.

As to claim 13, see the rejection of claim 4 above.

As to claim 14, see the rejection of claim 5 above.

As to claim 19, Siman teaches one or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause (see Siman para. 0048 and Fig. 1: the method of the invention is performed by a computing system comprising memory that stores software for execution by a processor):
obtaining (202), via one or more hardware processors (see Siman para. 0048 and Fig. 1: the method of the invention is performed by a computing system comprising a processor), a System Dependence Graph (SDG) of the application (see Siman para. 0186: the system constructs a system dependence graph (SDG) that encompasses an application) and a slicing criterion (see Siman para. 0203-0204: the system performs program code slicing. This is “a technique well known in the art” in which a program code “slice” is computed by finding all statements that can affect a specified variable at a point of interest and discarding all other statements. Note: Siman’s finding all statements that can affect a specified variable at a point of interest and discarding all other statements corresponds to the claimed “slicing criterion.”) associated with a SQL hotspot, the SQL hotspot comprising a program point in the application for dispatching the SQL query to a database associated with the application (see Siman para. 0204: the program code slicing works backwards from a point of interest in the program code. Note: Siman’s “point of interest” corresponds to a hotspot. And see Siman para. 0250-0251: the system detects program code that performs a SQL query on a database. Note: Siman’s detecting a point in the program code in which a SQL query is issued corresponds to the claimed “SQL hotspot.”);
extracting (204), via the one or more hardware processors (see Siman para. 0048 and Fig. 1: the method of the invention is performed by a computing system comprising a processor), one or more query generation nodes of the SQL query from the application (see Siman para. 0250-0251: the system detects program code that performs a SQL query on a database. And see Siman para. 0166 and Fig. 13: points in the program code correspond to nodes in a control graph);
computing (206), based on the slicing criterion (see Siman para. 0203-0204: the system performs program code slicing. This is “a technique well known in the art” in which a program code “slice” is computed by finding all statements that can affect a specified variable at a point of interest and discarding all other statements. Note: Siman’s finding all statements that can affect a specified variable at a point of interest and discarding all other statements corresponds to the claimed “slicing criterion.”), a main backward slice for the SQL hotspot using a backward slicing model (see Siman para. 0204: the program code slicing works backwards from a point of interest in the program code. Note: Siman’s “point of interest” corresponds to a hotspot. And see Siman para. 0250-0251: the system detects program code that performs a SQL query on a database. Note: Siman’s detecting a point in the program code in which a SQL query is issued corresponds to the claimed “SQL hotspot.”), via the one or more hardware processors (see Siman para. 0048 and Fig. 1: the method of the invention is performed by a computing system comprising a processor);
computing (208), via the one or more hardware processors (see Siman para. 0048 and Fig. 1: the method of the invention is performed by a computing system comprising a processor), one or more backward slices on the main backward slice (see Siman para. 0204: the system works backwards from the point of interest in the program code to find all statements that can affect the variables at the point of interest) extracted for the SQL hotspot (see Siman para. 0204: the program code slicing works backwards from a point of interest in the program code. Note: Siman’s “point of interest” corresponds to a hotspot. And see Siman para. 0250-0251: the system detects program code that performs a SQL query on a database. Note: Siman’s detecting a point in the program code in which a SQL query is issued corresponds to the claimed “SQL hotspot.”) by using each of the one or more query generation nodes (see Siman para. 0250-0251: the system detects program code that performs a SQL query on a database. And see Siman para. 0166 and Fig. 13: points in the program code correspond to nodes in a control graph) as new slicing criterion (see Siman para. 0203-0204: the system performs program code slicing. This is “a technique well known in the art” in which a program code “slice” is computed by finding all statements that can affect a specified variable at a point of interest and discarding all other statements. Note: Siman’s finding all statements that can affect a specified variable at a point of interest and discarding all other statements corresponds to the claimed “slicing criterion.”);
processing (210), via the one or more hardware processors (see Siman para. 0048 and Fig. 1: the method of the invention is performed by a computing system comprising a processor), each of the one or more backward slices corresponding to the one or more query generation nodes to extract one or more SQL queries (see Siman para. 0204: the system works backwards from the point of interest in the program code to find all statements that can affect the variables at the point of interest; and see Siman para. 0250-0251: the system detects program code that performs a SQL query on a database), wherein processing comprises classifying one or more edges associated with the one or more backward slices in the SDG (see Siman para. 0186: edges in the SDG are classified with codes, referred to as “color” properties, that indicate invocations and returns) and propagating values of one or more constant variables in the application along the one or more edges (see Siman para. 0127: propagation of values along edges of the dependence graph, from a parent node to its descendants).
Siman does not appear to explicitly disclose checking (212), via one or more hardware processors, each of one or more SQL queries for syntactic validity by using a SQL parser.
However, Annamaa teaches checking (212), via one or more hardware processors, each of one or more SQL queries for syntactic validity by using a SQL parser (see section 2.2 “SQL Syntax Checker”: a parser performs syntactic analysis of SQL queries).
Siman teaches extracting SQL queries from program code, as set forth above, but does not appear to explicitly disclose checking the extracted SQL queries for syntactic validity by using a SQL parser. Annamaa teaches this feature, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Siman to include the teachings of Annamaa because it would enable the system of Siman to detect errors in SQL queries embedded in an application at compile time, as opposed to detecting them via additional testing (see Annamaa abstract and p. 132).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Siman and Annamaa as applied to claims 5 and 14 above, and further in view of Krinke, Jens ("Evaluating context-sensitive slicing and chopping." International Conference on Software Maintenance, 2002. Proceedings.. IEEE, 2002., pp. 22-31, hereinafter referred to as Krinke).
As to claim 6, Siman as modified by Annamaa does not appear to explicitly disclose wherein processing further comprises computing a forward slice bound by a string generation criterion for each of one or more constant variable, further wherein while computing the forward slice, traversing parameter-in, data, and parameter-out edges of an SDG.
However, Krinke teaches wherein processing further comprises computing a forward slice bound by a string generation criterion for each of one or more constant variable (see Krinke section 4.4, pp. 7-8: forward slice computed based on matching call string), further wherein while computing the forward slice, traversing parameter-in, data, and parameter-out edges of an SDG (see Krinke section 4.2, pp. 6-7 and Fig. 10: traversal of in- and out- vertices of an SDG).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Siman as modified by Annamaa to include the teachings of Krinke because it provides a much faster and more precise chopping/slicing algorithm (see Krinke section 6, p. 9).

As to claim 15, see the rejection of claim 6 above.

Allowable Subject Matter
Claims 7-9 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to SQL query extraction in an application.
a.	Zhang, Yingzhou. “SymPas: Symbolic Program Slicing.” Published on 13 March 2019 by arXiv.org. Accessed on 20 January 2022 from https://arxiv.org/abs/1903.05333
Teaches that “Program slicing [1] is an effective technique for narrowing the focus of attention to the relevant parts of a program,” and “Backward slicing can assist a developer to locate the parts of the program which contain a bug.” (see section 1.1. “Introduction”).
Teaches that it is well-known in the art to represent computer programs as  program dependence graphs (PDG) and system dependence graphs (SDG) (see section 1.2.1. “Dependency Structure Representation” and Fig. 1).
b.	Gnazdowsky et al.; “Methods, systems, apparatuses and devices for facilitating change impact analysis (CIA) using modular program dependency graphs”; U.S. PGPub. No. 20190361686 A1.
Teaches building program dependency graphs (PDGs) and system dependence graphs (SDGs) and utilizing slicing to achieve scalable program code analysis (see para. 0065), including extraction of embedded SQL commands (see para. 0076).
Teaches that “slicing has been promoted to address a variety of software engineering problems” (see para. 0006).
c.	Narasayya et al.; “Static Analysis Framework For Database Applications”; U.S. PGPub. No. 20100287214 A1.
Teaches iterating over a flow graph and a call graph (see para. 0066) to extract SQL statements embedded in an application (see para. 0018 and 0082). This includes backward traversal over the call graph (see para. 0080).

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163             

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163